IN THE SUPREME COURT OF MISSISSIPPI

                              NO. 2018-KA-00282-SCT

JONTAVIAN EUBANKS

v.

STATE OF MISSISSIPPI

DATE OF JUDGMENT:                        10/31/2017
TRIAL JUDGE:                             HON. WILLIAM E. CHAPMAN, III
TRIAL COURT ATTORNEYS:                   CYNTHIA ANN STEWART
                                         DEWEY KEY ARTHUR
                                         GREGORY VINSON MILES
COURT FROM WHICH APPEALED:               MADISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                  CYNTHIA ANN STEWART
ATTORNEY FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                         BY: BARBARA WAKELAND BYRD
DISTRICT ATTORNEY:                       JOHN K. BRAMLETT, JR.
NATURE OF THE CASE:                      CRIMINAL - FELONY
DISPOSITION:                             AFFIRMED - 02/27/2020
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      EN BANC.

      GRIFFIS, JUSTICE, FOR THE COURT:

¶1.   Jontavian Eubanks appeals his convictions of burglary of a dwelling and conspiracy

to commit burglary of a dwelling. Finding no error, we affirm.

                      FACTS AND PROCEDURAL HISTORY

¶2.   Ashley Brown and Jessica Baugh were roommates at the Bay Meadows Apartments

in Ridgeland. Brown and Baugh also worked together at Last Call Sports Bar in Ridgeland.

¶3.   On January 9, 2016, Brown and Baugh finished their shift and met up with friends,

including Stephanie Mejia, a coworker from the bar. Brown eventually left and went home.
Baugh and Mejia continued to hang out, and Mejia arranged to spend the night at Brown’s

and Baugh’s apartment. Because Mejia did not have a key to the apartment, Baugh told her

that she would leave the door unlocked. Mejia then left Baugh to meet up with her friends.

Baugh met her friend Chris Jones and the two went back to Baugh’s apartment. According

to Baugh, she and Jones arrived at her apartment around 4:00 a.m. on January 10, 2016.

¶4.   During the night, Jones woke up Baugh and advised that someone had come into the

apartment. Baugh was not concerned because she assumed it was Mejia. Later that morning,

Brown woke up Baugh and advised that her car was gone. Brown’s keys, along with her

debit and credit cards, were also gone. Baugh began to look around the apartment and

noticed that her iPad and Michael Kors bag were missing. The tips that Baugh had received

from work were in the bag.1 Brown and Baugh called the police.

¶5.   Officer Adrian Ready with the Ridgeland Police Department learned that Amonteel

Pates had used Brown’s credit card to purchase a pair of shoes on January 10, 2016. Pates

was later arrested. When questioned about the incident at Brown’s and Baugh’s apartment,

Pates acknowledged his involvement and culpability and provided the names of the other

suspects to Officer Ready. Those suspects were Rahim Williams, Michael Tillman,

Fabiyonne Peel, and Eubanks.2

¶6.   According to Pates, Mejia called and told him that she had something for him to do.



      1
         According to Baugh, it was her common practice to put her tips in the bag every
night at work.
      2
         Although Mejia would have likely been a suspect, she was shot and killed sometime
after the offenses were reported. This fact was not disclosed to the jury.

                                            2
Pates explained that he understood this to mean that Mejia wanted him to commit some type

of crime. Pates met Mejia at IHOP on the night of January 9, 2016. While Pates met with

Mejia, Williams, Tillman, Peel, and Eubanks waited in the parking lot. Mejia advised Pates

that Baugh had made good tips at work that night and that she wanted Pates to steal the

money, along with Baugh’s Michael Kors bag. Pates was aware that Mejia had arranged to

spend the night at Baugh’s and Brown’s apartment and that Baugh would leave the door

unlocked.

¶7.   In the early morning hours of January 10, 2016, Pates drove to Baugh’s and Brown’s

apartment in Mejia’s car. When he arrived, Williams, Tillman, Peel, and Eubanks were

already at the apartment. According to Pates, Williams, Tillman, Peel, and Eubanks went

inside the apartment. Tillman came out of the apartment first and was carrying some keys

and throwing out credit cards. Pates picked up all of the credit cards. Tillman located

Brown’s vehicle, an orange Dodge Charger, and drove off.

¶8.   When Williams, Peel, and Eubanks came out of the apartment, they advised Pates that

they were unable to locate the Michael Kors bag. Williams, Peel, and Eubanks then went

back into the apartment a second time. When they emerged, Williams was carrying the

Michael Kors bag, and Eubanks was carrying an iPad. Pates acknowledged that he,

Williams, Tillman, Peel, and Eubanks all communicated via cell phone that night.

¶9.   Officer Ready obtained arrest warrants for Williams, Tillman, Peel, and Eubanks and

attempted to locate Eubanks at his home in Jackson. When he arrived at Eubanks’s home,

Officer Ready noticed that a vehicle registered to Peel was in the driveway. Officer Ready



                                            3
entered the home and located Eubanks in the rear bedroom; Eubanks was pretending to sleep

on the bed. Peel was hiding beside the bed under a pile of clothes.

¶10.   During his search of Eubanks’s residence, Officer Ready located Baugh’s iPad that

had been stolen from her apartment. He also seized three cell phones. Officer Ready was

able to identify the cell-phone numbers of each of the suspects and subpoenaed their cell

phone records. The cell-phone records revealed that Eubanks, Pates, and Williams had been

in communication with Mejia throughout the night of the alleged offenses. According to

Brown and Baugh, Mejia was the only person who had permission to enter their apartment

on the night of the alleged offenses.

¶11.   Eubanks, Pates, Peel, Williams, and Tillman were indicted on Count I, burglary of a

dwelling, Count II, conspiracy to commit burglary of a dwelling, Count III, motor-vehicle

theft, and Count IV, conspiracy to commit motor-vehicle theft. Pates pleaded guilty and was

sentenced to twenty-five years in the custody of the Mississippi Department of Corrections

(MDOC), with ten years to serve. As part of his plea agreement, Pates testified against

Eubanks at trial.

¶12.   Eubanks was convicted of Count I, burglary of a dwelling, and Count II, conspiracy

to commit burglary of a dwelling, and was sentenced to serve twenty-five years in the

custody of the MDOC on Count I and five years on Count II, with the sentences to run

concurrently to each other, but consecutively to any and all other sentences. He was further

ordered to pay $698.50 in court costs, fees, and assessments. Eubanks was acquitted on

Counts III and IV.



                                             4
¶13.   Eubanks filed a motion for a judgment notwithstanding the verdict or, alternatively,

a new trial. The motion was denied. Eubanks timely appealed. On appeal, Eubanks asserts

that the trial court erred by (1) denying his motion for funds to retain an expert for trial, (2)

denying his motion for funds to retain an expert for a Daubert3 hearing, (3) overruling his

Batson4 challenge, and (4) permitting hearsay testimony to establish essential elements of the

charged offenses.

                                         ANALYSIS

       I.       Whether the trial court erred by denying Eubanks’s motion for funds to
                retain an expert.

¶14.   Before trial, the State advised that it intended to call representatives from T-Mobile,

AT&T, and C Spire, as well as an investigator from the Attorney General’s Office, to testify

regarding the cell-phone records of Eubanks, Pates, Williams, and Tillman. In response,

Eubanks filed a motion in limine to exclude the expert witnesses’ testimonies. In the motion,

Eubanks asserted that “[t]he purpose of the [cell-phone] records and testimony [wa]s to show

which cellular towers the various cell phones ‘pinged’ off of during calls or texts made

during or about the time of the alleged criminal activity.” Eubanks argued that “[t]he science

behind the ‘pinging’ of a particular phone on a particular cell tower . . . is flawed.” As a

result, Eubanks moved in limine to exclude any expert testimony concerning his location “at




       3
        Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 113 S. Ct. 2786, 125 L. Ed.
2d 469 (1993).
       4
           Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986).

                                               5
[a] given time by use of cell phone data.”5

¶15.   Eubanks also filed a motion for funds to retain an expert and to proceed in forma

pauperis. The trial court deferred ruling on the motion because defense counsel had not

offered any information regarding the name of the expert or the associated costs. Eubanks

then filed a “Supplemental Motion for Expert and Funds and To Proceed In Forma Pauperis”

and included that information. In the motion, Eubanks asserted that he needed an expert who

was knowledgeable “as to technical cell phone tower issues . . . to review the [cell-phone]

records and evidence [in order] to assist with cross-examination and [to] rebut [the State’s

expert] testimony.” Eubanks further asserted that he needed the assistance of an expert to

prepare for the Daubert hearing on his motion in limine. According to Eubanks, he “d[id]

not have the funds to pay for such an expert” and therefore “s[ought] the [c]ourt’s

intervention for payment of these funds.”6

¶16.   At the motion hearing, the trial court found that because the State was not relying on

expert testimony alone to prove an element of the offense, Eubanks was not entitled to an

expert to assist in his defense. As a result, the trial court denied Eubanks’s motion for expert

and funds. The trial court did not consider Eubanks’s motion to proceed in forma pauperis.

Eubanks’s motion in limine was denied.

¶17.   On appeal, Eubanks argues that the trial court erred “in refusing to grant funds for an



       5
        At the hearing, defense counsel explained that the “motion in limine . . . [was] to
exclude the witness based on the technology being insufficient.”
       6
        Eubanks’s trial counsel was retained. Eubanks asserts that although he initially had
sufficient funds to hire trial counsel, he did not have the funds to hire an expert.

                                               6
expert.” Eubanks asserts he needed an expert to (1) assist in the preparation for trial and (2)

assist in the preparation for a Daubert hearing. Although Eubanks separately raises these

issues in his brief on appeal, this Court addressed both issues jointly.

¶18.   A trial court’s decision to deny a request for funds to hire an expert is reviewed for

an abuse of discretion. Ruffin v. State, 447 So. 2d 113, 118 (Miss. 1984).

       That there can conceivably be instances when the state in fairness should be
       required to pay the cost of an expert needed by the defense to insure a fair trial
       for an indigent accused must be conceded. Those cases can only be left to the
       discretion of the trial court, and they will be rare.

Id. at 118.

¶19.   The United States Supreme Court has held that the “basic tools of an adequate defense

or appeal” must “be provided to those defendants who cannot afford to pay for them.” Ake

v. Oklahoma, 470 U.S. 68, 77, 105 S. Ct. 1087, 77 L. Ed. 2d 53 (1985) (internal quotation

marks omitted) (quoting Britt v. North Carolina, 404 U.S. 226, 227, 92 S. Ct. 431, 30 L. Ed.

2d 400 (1971)). In order to determine whether an expert is a “basic tool[] of an adequate

defense,” three factors are considered: (1) “the private interest that will be affected by the

action of the State”; (2) “the governmental interest that will be affected if the safeguard is

to be provided”; and (3) “the probable value of the additional or substitute procedural

safeguards that are sought, and the risk of an erroneous deprivation of the affected interest

if those safeguards are not provided.” Id. at 77. Under the first prong, the private interest

at issue is “an individual’s interest in accurate criminal proceedings, which is ‘uniquely

compelling’ and heavily weighs in the individual’s favor.” Isham v. State, 161 So. 3d 1076,

1082 (Miss. 2015) (quoting Lowe v. State, 127 So. 3d 178, 182 (Miss. 2013)). Under the

                                               7
second prong, the governmental interest is a pecuniary interest “given that the county

government must provide funds for a court-ordered expert.” Id. But such an interest is

“insubstantial” and is “outweighed” by both the individual’s and the government’s interest

in a fair and accurate criminal proceeding. Id. “Finally, the third prong, which this Court

analyzes the most intensely, requires the trial court to balance the probative value of expert

testimony for [Eubanks] against the risk of not providing him expert assistance.” Id.

Although a State is not required to “purchase for the indigent defendant all the assistance that

his wealthier counterpart might buy . . . , fundamental fairness entitles indigent defendants

to ‘an adequate opportunity to present their claims fairly within the adversary system.’” Ake,

470 U.S. at 77 (quoting Ross v. Moffitt, 417 U.S. 600, 612, 94 S. Ct. 2437, 41 L. Ed. 2d 341

(1974)).

¶20.   “An indigent’s right to defense expenses is ‘conditioned upon a showing that such

expenses are needed to prepare and present an adequate defense.’” Green v. State, 631 So.

2d 167, 171 (Miss. 1994) (emphasis omitted) (quoting Ruffin, 447 So. 2d at 118). A party

seeking assistance “is required to offer concrete reasons for requiring such assistance, not

‘undeveloped assertions that the requested assistance would be beneficial . . . .’” Hansen v.

State, 592 So. 2d 114, 125 (Miss. 1991) (quoting Caldwell v. Mississippi, 472 U.S. 320, 323

n.1, 105 S. Ct. 2633, 86 L. Ed. 2d 231, (1985)).

       This Court weighs on a case by case basis whether the denial of expert
       assistance for an accused is prejudicial to the assurance of a fair trial and will
       grant relief only where the accused demonstrates that the trial court’s abuse of
       discretion is so egregious as to deny him due process and where his trial was
       thereby rendered fundamentally unfair.



                                               8
Johnson v. State, 529 So. 2d 577, 590 (Miss. 1988) (citing Johnson v. State, 476 So. 2d

1195, 1203 (Miss. 1985)).

¶21.   In Lowe, this Court found that the defendant’s need for an expert was vital. Lowe,

127 So. 3d at 184. The Court noted that the State could not prove an element of the charged

offense without expert testimony. Id. at 183. The Court held,

       Where . . . the State relies on expert testimony alone to connect the defendant
       to the offense charged, an independent defense expert is part of the “raw
       materials integral to building an effective defense,” and the trial judge deprives
       an indigent defendant of a fundamentally fair trial by refusing him funds to
       procure such an expert.

Id. at 184 (emphasis added) (quoting Ake, 470 U.S. at 77).

¶22.   Additionally, in Brown v. State, 152 So. 3d 1146, 1169 (Miss. 2014) (quoting Lowe,

127 So. 3d at 184), this Court found that an “expert is necessary here in order to make the

trial ‘fundamentally fair.’” In Brown, the defendant was convicted of the capital murder of

his son, who died of injuries the pathologist opined were consistent with shaken-baby

syndrome. Id. at 1156-57. Before trial, the defendant requested funds to hire a medical

expert to challenge the pathologist’s testimony regarding the cause of death. Id. at 1165.

The trial court denied the motion because the defendant had been able to post bond and to

retain counsel. Id. On appeal, this Court reversed and found that the pathologist “offered

the only evidence on both the underlying felony of child abuse and the cause and manner of

death . . . .” Id. at 1167 (emphasis added). In other words, “the sole primary basis for [his

capital murder charge] [was] the finding and anticipated testimony of the Pathologist . . . .”

Id. at 1166 (first alteration in original). The Court determined that without an expert, the



                                               9
defendant “was denied the ‘raw materials integral to the building of an effective defense’.

. . .” Id. (quoting Ake, 470 U.S. at 77).

¶23.   In denying Eubanks’s motion for funds to hire an expert, the trial court relied on

Isham.7 In Isham, the defendant was charged with felony child abuse. Id. at 1079.

“Accordingly, it was essential to the State’s case that it prove that the child’s injuries were

inflicted through blunt force or abusive nonaccidental trauma and that they could have been

sustained by the child only though such nonaccidental trauma.” Id. at 1083. Eleven days

before the trial was scheduled to begin, the defendant filed a motion for expert funding. Id.

at 1079. The trial court denied the motion because “the defendant had not provided a

concrete reason for requiring defense experts in the case . . . .” Id. at 1079.

¶24.   On appeal, this Court noted that “it [wa]s unquestionable that the State’s experts were

the only source of the testimony concerning [the] essential components of the prosecution’s

proof.” Id. (emphasis added). Relying on Lowe and Brown, this Court found that because

“the State’s primary evidence showing that [the defendant] had committed the crime came

through expert testimony,” the trial court erred by denying the defendant’s motion for funds

to retain an expert. Id. at 1084.

¶25.   Here, Eubanks was convicted of burglary of a dwelling and conspiracy to commit



       7
         Justice Coleman asserts that the trial court did not discuss the Ake factors. While
the record reflects that the trial court did not specifically cite Ake, it did review various
cases, including Isham, which discusses Ake and each Ake factor. See Isham, 161 So. 3d
at 1081-82. Thus, although the trial court did not specifically reference Ake, it did consider
Isham and, in turn, the Ake factors.



                                              10
burglary of a dwelling. “Burglary consists of breaking and entering the dwelling house of

another with intent to commit some crime therein.” Pool v. State, 764 So. 2d 440, 444 (Miss.

2000). “Conspiracy is a combination of two or more persons who conspire to commit a

crime.” Johnson v. State, 832 So. 2d 1263, 1265 (Miss. Ct. App. 2002) (citing Miss. Code

Ann. § 97-1-1 (Rev. 2000)). The record shows that in order to prove the elements of the

charged offenses, the State relied primarily on the testimony of Pates, Eubanks’s

codefendant, and Officer Ready. Pates identified Eubanks as a perpetrator of the alleged

offenses. Pates testified that he communicated with Eubanks on the night of the alleged

offenses and saw Eubanks enter the apartment and later exit the apartment carrying an iPad.

Officer Ready testified that after Eubanks was located, the stolen iPad was found in his

possession. He further testified that cell-phone records indicated that Eubanks, Pates, and

Williams had been in communication with Mejia throughout the night of the alleged

offenses. The expert testimony regarding the cell-phone records was unnecessary to prove

the charged offenses. Instead, it simply corroborated Pates’s testimony regarding Eubanks’s

presence at the apartment on the night in question and his involvement and participation in

the charged offenses. Thus, unlike in Lowe, Brown, and Isham, the State did not rely on

expert testimony alone to connect Eubanks to the charged offenses.

¶26.   Additionally, the record shows that Eubanks failed to show a substantial need or a

concrete reason for expert assistance. Eubanks argues that he needed an expert to analyze

the cell phones and cell-phone data because “[t]he science behind the ‘pinging’ of a

particular phone on a particular cell tower . . . is flawed.” But “pinging” was not used in this



                                              11
case. Instead, the State’s experts reviewed historical call-detail records to determine the

approximate location of the cell phones when the calls were made. Charlie Rubisoff, an

expert in historical cell mapping, testified that each of the parties’ cell-phone records

indicated that their phones had been used within the general area of the apartment where the

offenses occurred at the approximate time that the offenses occurred.

¶27.   Eubanks acknowledges that “[t]he connections of [a] cell phone to a particular tower

can be helpful in putting someone in a wide specific area.” He claims, however, that “the

inaccuracy of determining location from ‘pinging’ is widely recognized as a problem by law

enforcement.” He contends that “without an independent expert, [defense] counsel had no

way of ensuring that the data would show which cellular towers the various phones ‘pinged’

off of during calls or texts made during or about the time of the alleged criminal activity.”

But, as previously stated, pinging, a form of contemporaneous surveillance, was not used and

is not relevant here. Thus, based on Eubanks’s argument, it is unclear how an expert would

have assisted in Eubanks’s defense.

¶28.   Eubanks asserts that had he been allowed to retain an independent expert, the expert

“would have possibly been able to refute the State’s experts opinions.” (Emphasis added.)

But such an assertion, i.e., that expert assistance would possibly be beneficial, is insufficient

to warrant the requested relief. See Hansen, 592 So. 2d at 125 (quoting Caldwell, 472 U.S.

at 323 n.1). Regardless, the record shows that defense counsel, without the requested expert

assistance, thoroughly cross-examined the experts on their historical call-data analysis and

its reliability regarding device location. Specifically, on cross-examination, Rubisoff



                                               12
acknowledged that the historical call-data analysis or methodology does not track people, it

tracks only devices. Moreover, he acknowledged that the methodology would not provide

a precise location for a device, just a general geographic area.

¶29.   Eubanks fails to show how the trial court’s refusal of funds for an expert deprived him

of a fundamentally fair trial or Daubert hearing. Stated differently, Eubanks fails to show

that he required the assistance of an expert as a “basic tool[] of an adequate defense.” Ake,

470 U.S. at 77. As a result, the trial court did not abuse its discretion by denying Eubanks’s

motion for funds to retain an expert.

       II.    Whether the trial court erred by overruling Eubanks’s Batson
              challenge.

¶30.   Eubanks next argues that the trial court erred by overruling his Batson challenge. In

Batson, the United States Supreme Court held that parties could not exercise peremptory

strikes based solely on a potential juror’s race. Batson, 476 U.S. at 89. “Batson requires a

three-pronged inquiry.” Lynch v. State, 877 So. 2d 1254, 1270 (Miss. 2004).

       First, the party objecting to the peremptory strike of a potential juror must
       make a prima facie showing that race was the criterion for the strike. Second,
       upon such a showing, the burden shifts to the State to articulate a race-neutral
       reason for excluding that particular juror. Finally, after a race-neutral
       explanation has been offered by the prosecution, the trial court must determine
       whether the objecting party has met its burden to prove that there has been
       purposeful discrimination in the exercise of the peremptory strike, i.e., that the
       reason given was a pretext for discrimination.

H.A.S. Elec. Contractors, Inc. v. Hemphill Constr. Co., 232 So. 3d 117, 133 (Miss. 2016)

(citing Pitchford v. State, 45 So. 3d 216, 224 (Miss. 2010)).

¶31.   “After the State offers its reasons for striking a potential juror, the defendant is



                                              13
allowed to rebut the reasons offered by the State.” Lynch, 877 So. 2d at 1271 (citing Walker

v. State, 815 So. 2d 1209, 1215 (Miss. 2002)). “[I]t is incumbent upon a defendant claiming

that proffered reasons are pretextual to raise the argument before the trial court. The failure

to do so constitutes waiver.” Id. (internal quotation marks omitted) (quoting Manning v.

State, 735 So. 2d 323, 339 (Miss. 1999)). “[O]nce the [striking] party offers a valid race-

neutral reason, the trial judge must allow the strike unless the other party demonstrates that

the valid race-neutral reason was a pretext for discrimination.’” H.A.S., 232 So. 3d at 124

(quoting Hardison v. State, 94 So. 3d 1092, 1100 (Miss. 2012)). In other words, “[u]nless

a discriminatory intent is inherent in the . . . explanation, the reason offered will be deemed

race neutral.” Id. at 133 (internal quotation marks omitted) (quoting Randall v. State, 716

So. 2d 584, 588 (Miss. 1998)).

¶32.   In considering a Batson challenge,

       [w]e give great deference to the trial court’s findings of whether or not a
       peremptory challenge was race-neutral. . . . Such deference is necessary
       because finding that a striking party engaged in discrimination is largely a
       factual finding and thus should be accorded appropriate deference on appeal.
       . . . Indeed, we will not overrule a trial court on a Batson ruling unless the
       record indicates that the ruling was clearly erroneous or against the
       overwhelming weight of the evidence. . . .

Lynch, 877 So. 2d at 1270 (quoting Walker v. State, 815 So. 2d 1209, 1214 (Miss. 2002)).

¶33.   During jury selection, defense counsel raised a Batson challenge after the State

utilized its peremptory strikes against potential jurors 1, 2, 5, 6, 14, and 19, all of whom are

African-American. The trial court found that because the State had used all of its peremptory

strikes against African-Americans, a prima facie case of discrimination had been shown. As



                                              14
a result, the trial court required the State to provide a race-neutral reason for each peremptory

strike.

                 Potential Juror 1

¶34.      The State explained that it exercised a peremptory strike against potential juror 1

because she was unemployed and had a brother who previously had been convicted of armed

robbery and had served time. Defense counsel offered no rebuttal. The trial court accepted

the State’s race-neutral reasons and allowed the peremptory strike.

                 Potential Juror 2

¶35.      The State exercised a peremptory strike against potential juror 2 because he had been

arrested for possession of a controlled substance and for driving under the influence in

Madison County, had only been employed for five months, and had a high-school education.

Defense counsel did not rebut the State’s reasons for striking potential juror 2. The trial

court accepted the State’s race-neutral reasons and allowed the peremptory strike.

                 Potential Juror 5

¶36.      According to the State, potential juror 5 had an incomplete questionnaire and a high-

school education. Defense counsel disputed the incomplete questionnaire and asserted that

potential juror 18, an African-American, was accepted with only a high-school education.

The State explained that it chose potential juror 18 because she had been employed as a

secretary for fifteen years at University of Mississippi Medical Center. Although potential

juror 5 was employed as a research assistant at the Mississippi Department of Health, she

failed to indicate how long she had been employed. The trial court found that the State’s



                                               15
reasons were sufficient and allowed the peremptory strike.

¶37.   The dissent asserts that “the question of how long [potential juror 5] had worked for

her current employer was a question that the State easily could have asked on voir dire if it

had concerns.” Diss. Op. ¶ 71. But whether the State could have addressed this during voir

dire disregards the issue. The issue is not how long potential juror 5 had been employed;

instead, the issue is that she failed to complete her juror questionnaire. Regardless of

whether such failure was voluntary or involuntary, it is a legitimate concern for the State.

Whether she purposefully disregarded the question or accidently omitted it, her failure to

complete the questionnaire indicates either a disregard of direction or a lack of attentiveness.

As a result, the State chose to exercise one of its peremptory strikes because of the

incomplete questionnaire.

              Potential Juror 6

¶38.   The State exercised a peremptory strike against potential juror 6 because he had only

a high-school education. The State explained again its reasons for choosing potential juror

18 over the other potential jurors with only a high-school education. The State explained it

liked potential juror 18’s demeanor and body language and described her as “open.” Defense

counsel noted that potential juror 6 was employed as an auto technician at Nissan, which

requires “a certain degree of skill.” The State responded that potential juror 8, who was

dismissed for cause because he knew Eubanks’s mother, also worked at Nissan, and the State

did not want to take the risk that they might know each other or work together. The trial

court found that the State’s reasons were not a pretext for discrimination and allowed the



                                              16
peremptory strike.

¶39.   The dissent finds the State’s reasoning for striking potential juror 6 “clearly

pretextual” since potential juror 8 stated that he did not know anyone else on the jury panel.

Diss. Op. ¶ 74. The dissent goes to great lengths to research the number of employees at the

Nissan plant and concludes that “the chances that two employees know one another are

slim.” Diss. Op. ¶ 74 n.15. While we do not dispute the numbers, we note that of the more

than six thousand employees at Nissan, only two were on the jury panel.

¶40.   Potential juror 8 was dismissed for cause because he knew Eubanks’s mother. While

potential juror 8 stated that he did not personally know anyone else on the panel, the State

chose to exercise a peremptory strike on potential juror 6 in order to eliminate any risk that

the two worked in the same area or department. In other words, the State struck the only

other Nissan employee on the panel and, instead, accepted another juror with no affiliation

with or connection to Nissan.

              Potential Juror 14

¶41.   The State exercised a peremptory strike against potential juror 14 because she knew

defense counsel. In response, defense counsel clarified that she was not raising a Batson

challenge as to potential juror 14.

              Potential Juror 19

¶42.   The State exercised its last peremptory strike against potential juror 19 because she

lived in the same apartment complex as codefendant Pates’s mother, Anita Pates. According

to the State, Anita Pates, “[ran] her mouth quite a bit to a lot of different people and



                                             17
complained a good bit.” Anita Pates was not happy with the State and the prosecution of her

son and “[had] talked to anybody [who] would listen about this case . . . .” The State

explained it “[didn’t] want to take an angry codefendant’s mother’s potential neighbor.” The

trial court found that the State’s reasons were not pretextual and allowed the peremptory

strike.

¶43.      The dissent finds “no record support” for the State’s strike of potential juror 19. Diss.

Op. ¶ 75. The dissent notes that the apartment complex “has nearly six hundred units” and

states that even if Anita Pates spoke to some neighbors, “it seems unlikely that she reached

all six hundred of them.” Diss. Op. ¶ 75 n.16. As with potential juror 6, the State chose to

exercise one of its peremptory strikes to eliminate the risk all together. Again, of the more

than six hundred apartment residents, only one was on the venire. The State chose to strike

her and accept another juror who did not live near or around the codefendant’s mother.

¶44.      The dissent finds that the prosecutor “was engaged in an either/or analysis: he knew

he had to accept two black jurors, so he picked the ones he liked ‘best.’” Diss. Op. ¶ 72. But

the purpose of voir dire is to choose the most appropriate jurors to hear the case. The

prosecutor did not “pick[]” the jurors “he liked ‘best.’” Diss. Op. ¶ 72. Instead, the State

accepted those jurors it determined were best suited to hear the case based on the facts of the

case and the information learned during voir dire.

¶45.      Importantly, in Lockett v. State, 517 So. 2d 1346, 1353 (Miss. 1987), this Court

offered “racially neutral reasons upheld by other courts in an effort to provide some guidance

to [the] trial courts.” Those reasons include: criminal record, employment history, short-term



                                                 18
employment, educational background, arrest of family member, involvement of relative of

juror in a crime, demeanor, and incomplete questionnaire or card. Id. at 1356.

¶46.   The record shows that the State provided valid race-neutral reasons for each of its

peremptory strikes. Eubanks fails to demonstrate that the reasons given were a pretext for

discrimination or that a discriminatory intent was inherent in the State’s explanation. H.A.S.,

232 So. 3d at 133. As a result, the trial court’s ruling was not clearly erroneous or against

the overwhelming weight of the evidence. Lynch, 877 So. 2d at 1270. Accordingly, the trial

court did not err.

       III.   Whether the trial court erred by permitting hearsay testimony to
              establish the essential elements of the charged offenses.

¶47.   Eubanks last argues that “the trial court erred in permitting hearsay proof to establish

essential elements of the offenses charged.” “As an evidentiary matter, [this Court] review[s]

the trial [court]’s ruling for an abuse of discretion and will reverse if the admission of

evidence results in prejudice to the accused.” Rogers v. State, 95 So. 3d 623, 627 (Miss.

2012) (citing Price v. State, 898 So. 2d 641, 653 (Miss. 2005)).

¶48.   Eubanks fails to cite any authority in support of this argument. “The [appellant’s

f]ailure to cite relevant authority obviates the appellate court’s obligation to review such

issues.” Batiste v. State, 121 So. 3d 808, 861 (Miss. 2013) (alteration in original) (internal

quotation marks omitted) (quoting Simmons v. State, 805 So. 2d 452, 487 (Miss. 2001)).

“Failure to cite legal authority in support of an issue is a procedural bar on appeal.” Carter

v. Miss. Dept. of Corrs., 860 So. 2d 1187, 1193 (Miss. 2003) (quoting Webb v. DeSoto Cty.,

843 So. 2d 682, 685 (Miss. 2003)). Notwithstanding the procedural bar, Eubanks’s claim is

                                              19
without merit.

¶49.   “Hearsay” is defined as “a statement that: (1) the declarant does not make while

testifying at the current trial or hearing; and (2) a party offers in evidence to prove the truth

of the matter asserted in the statement.” Miss. R. Evid. 801(c).

¶50.   At trial, the following conversation occurred:

       Prosecutor:           Okay. Did [Pates] ultimately tell you who was involved
                             with the crime?

       Officer Ready:        He did.

       Prosecutor:           What did - who did he tell?

       Officer Ready:        He said that he, along with Rahim –

       Defense Counsel : Your Honor, I would object to hearsay.

       Trial Court:          It gets awful close to some substantive proof. Is there
                             another way you can approach it?

       Prosecutor:           I can rephrase the question
.
       Trial Court:          Do that.

       Prosecutor:           Did . . . Pates ultimately admit some culpability in this?

       Officer Ready:        Yes.

       Prosecutor:           Based on your conversation with . . . Pates, not what he
                             said, but based on your conversation with him, did you
                             develop other suspects?

       Officer Ready:        I did.

       Prosecutor:           And who are those potential other suspects?

       Officer Ready:        Rahim Williams, Michael Tillman, Fabiyonne Peel, and
                             Jontavian Eubanks.

                                               20
¶51.   Eubanks asserts that the trial court erroneously “allowed the State to elicit testimony

from Officer Ready that . . . Pates told him who was involved with the crime.” This Court

disagrees. Whether the suspects were involved with or actually participated in the alleged

crime was not offered through Officer Ready’s testimony. Instead, that information came

from codefendant Pates. Officer Ready’s statements simply explained the progression of his

investigation. “Statements do not constitute hearsay when admitted to explain an officer’s

course of investigation or motivation for the next investigatory step by that officer.” Smith

v. State, 258 So. 3d 292, 309 (Miss. Ct. App. 2018) (internal quotation marks omitted) (citing

Fullilove v. State, 101 So. 3d 669, 675 (Miss. Ct. App. 2012)).

¶52.   Eubanks further asserts that the trial court erroneously allowed Brown to testify as to

the value of the stolen vehicle.8 At trial, Brown was asked if her family received

compensation from the insurance company for the vehicle. In response, Brown stated that

her mother had received “about $13,000” in compensation for the vehicle. Eubanks’s

contention that “the only source of the information testified to came from what [Brown’s]

parents (the owners and insured on the vehicle) told her” is unsupported by the record.

Moreover, such testimony was admitted to prove the elements of Count III, motor-vehicle

theft. Eubanks was acquitted on Count III. As such, no prejudice resulted from the

admission of such testimony.

                                      CONCLUSION

¶53.   We find no error and affirm.



       8
           The vehicle was driven by Brown, but it belonged to her mother, Beverly Brown.

                                             21
¶54.   AFFIRMED.

     RANDOLPH, C.J., MAXWELL, BEAM AND CHAMBERLIN, JJ., CONCUR.
COLEMAN, J., CONCURS IN PART AND IN RESULT WITH SEPARATE
WRITTEN OPINION JOINED BY CHAMBERLIN, J.; MAXWELL, J., JOINS IN
PART. KING, P.J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED
BY KITCHENS, P.J., AND ISHEE, J.

       COLEMAN, JUSTICE, CONCURRING IN PART AND IN RESULT:

¶55.   Mississippi considers three factors, adopted from Ake v. Oklahoma, 470 U.S. 68

(1985), when determining whether a trial court should order funding of an expert witness for

a criminal defendant. Lowe v. State, 127 So. 3d 178, 182-83 (¶¶ 16-20) (Miss. 2013);

Coleman v. State, 697 So. 2d 777, 782 (Miss. 1997).

       The first is the private interest that will be affected by the action of the State.
       The second is the governmental interest that will be affected if the safeguard
       is to be provided. The third is the probable value of the additional or substitute
       procedural safeguards that are sought, and the risk of an erroneous deprivation
       of the affected interest if those safeguards are not provided.

Lowe, 127 So. 3d at 182 (¶ 17) (quoting Ake, 470 U.S. at 77). At the pretrial hearing in the

case sub judice, the State first cited Ake but then argued that our cases, including those

discussed below and by the majority, have held that only when the State relies on expert

testimony alone to prove an element of the crime may the defendant have funding for an

expert. Because the trial court used the wrong legal standard, I would hold that it erred.

¶56.   The trial court did not, and the majority does not discuss the above-quoted Ake

factors. In ruling on Eubanks’s motion for funding, the trial court described the controlling

law as “abundantly clear” and described the legal standard as requiring funding for a defense

expert only when the State relies on expert testimony alone to prove an element of the



                                               22
charged crime. Issues of law are reviewed de novo, Hall v. State, 127 So. 3d 202, 204 (¶ 6)

(Miss. 2013) (citing Downs v. State, 962 So. 2d 1255, 1258 (¶ 10) (Miss. 2007)), and

whether the trial court applied an incorrect legal standard to Eubanks’s request is an issue of

law. Mallard v. Burkart, 95 So. 3d 1264, 1268-1269 (¶ 10) (Miss. 2012). The trial court

erred as a matter of law by applying a standard far more restrictive than the three-factor Ake

test.

¶57.    The majority adopts the State’s position that because the State did not rely wholly on

expert testimony to prove any one element of the crime, the trial court’s denial of expert

witness funding should be affirmed. Maj. Op. ¶ 25. The Court in Lowe, Brown v. State, 152

So. 3d 1146 (Miss. 2014), and Isham v. State, 161 So. 3d 1076 (Miss. 2015), indeed held

that expert funding is required when the State relies on expert testimony alone to prove an

element of an offense; it did not, however, like the trial court in the instant case, hold that the

reliance of the State on expert testimony alone is the requirement for funding. The

narrowness of such a holding contradicts and constrains the three-factor Ake test the Lowe

Court employed to reach its holding. Likewise, it is inconsistent with the Brown Court’s

assertion that “The relative importance of the testimony offered by the State’s experts is one

factor to consider in assessing the fairness of the trial.” Brown, 152 So. 3d at 1166 (¶ 90)

(emphasis added) (citing Harrison v. State, 635 So. 2d 894, 901 (Miss. 1994)). The majority

places too many of its eggs in one basket and comes too close to holding, consistent with the

trial court’s erroneous explication of the standard, that expert funding need only be provided

when the State relies on an expert witness alone to prove an element of the charged crime.



                                                23
¶58.   In the end, though, the trial court’s error in failing to apply the three Ake factors to

Eubanks’s request was harmless.

       Harmless-error analysis prevents “setting aside convictions for small errors or
       defects that have little, if any, likelihood of having changed the result of the
       trial.” We do not reverse a conviction for an erroneous evidentiary ruling
       unless “the error adversely affects a substantial right of a party,” or in other
       words, unless the ruling prejudiced the accused. Thus, where it is “clear
       beyond a reasonable doubt that the error did not contribute to the verdict,” we
       need not reverse the conviction.

Smith v. State, 136 So. 3d 424, 435 (¶ 27) (Miss. 2014) (citations omitted). At trial,

Eubanks rested without calling a witness. The State offered testimony of a co-conspirator

who testified about Eubanks’s involvement in the crime and an eyewitness who saw Eubanks

exit a stolen car. An iPad Mini, stolen during the crime in question, was recovered from

Eubanks’s home. Finally, it is far from clear that Eubanks would have been entitled to the

funding had the three Ake factors been correctly utilized.

¶59.   I concur with the majority’s treatment of the remaining issues raised by Eubanks.

Accordingly, I concur in part and in result.

     CHAMBERLIN, J., JOINS THIS OPINION. MAXWELL, J., JOINS THIS
OPINION IN PART.

       KING, PRESIDING JUSTICE, DISSENTING:

¶60.   This Court should find that the trial court clearly erred in its Batson9 determination

that no violation occurred, in this case in which the State used every available strike on

African-American jurors. Therefore, I respectfully dissent.

¶61.   “Other than voting, serving on a jury is the most substantial opportunity that most

       9
       Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986).

                                               24
citizens have to participate in the democratic process.” Flowers v. Mississippi, 139 S. Ct.

2228, 2238, 204 L. Ed. 2d. 638 (2019). Not only does Batson seek to protect the rights of

defendants, it also seeks to “protect the rights of . . . jurors, and to enhance public confidence

in the fairness of the criminal justice system.” Id. at 2242. Thus, the “eradicat[ion] of racial

discrimination in the jury selection process” is a constitutional principle that this Court is

charged with enforcing. Id. However, since Batson, we have done a poor job of enforcing

both the rights of the potential jurors to be free from discrimination, and the rights of

criminal defendants to be tried by a jury free from the taint of racial discrimination.

       1.      Batson in the Mississippi Supreme Court

¶62.   At the outset, I note my concerns that this Court uses the deferential standard of

review used in Batson cases as a shield to avoid holding prosecutors and trial courts

accountable. A deferential standard of review is not (and should not be) a rubber stamp on

trial court decisions; yet, that is how this Court has wielded it in Batson cases. And

prosecutors seem adept at making increasingly better excuses for striking African-American

jurors, actions for which this Court has shown no interest in holding the State accountable.

¶63.   The United States Supreme Court’s decision in Batson was “founded upon the

realities that substantial and invidious racial discrimination was being practiced in jury

selection, [and] that this was a state-sponsored sin[.]” Davis v. State, 551 So. 2d 165, 176

(Miss. 1989) (Robertson, J., concurring). Since Batson was decided, this Court has reviewed

approximately 117 cases for race-based, substantive Batson issues.10 See Appendix A. Of

       10
         I do not count in this number Batson issues raised on post-conviction relief, Batson
issues solely deemed waived or procedurally barred, or Batson issues in which the case is

                                               25
those cases, 105 involved strikes of African-American jurors and fifteen involved strikes of

white jurors.11 Of the cases involving strikes of African-Americans in which the trial court

found no Batson violation, this Court affirmed the trial court’s findings in one hundred of

those cases and reversed the trial court in five of those cases. Of the thirteen cases in which

the trial court found a Batson violation for the strike of white jurors, this Court affirmed the

trial court eleven times and reversed it twice. This Court affirmed the two cases in which the

trial court found no Batson violation for the striking of white jurors. These numbers paint

a troubling picture of this Court’s willingness to allow prosecutors to exclude black jurors

from jury service.12 And the five reversals are certainly nothing to herald.

¶64.   In two of the reversals, this Court reversed because the State admitted that it struck

black jurors based on race. Goggins v. State, 529 So. 2d 649 (Miss. 1988); Dedeaux v. State,

528 So. 2d 300 (1988). In two of the reversals, the trial court’s factual findings appeared to

explicitly find pretext, yet the trial court inexplicably allowed the strikes. Berry v. State, 728

So. 2d 568 (Miss. 1999) (The trial court rejected the State’s challenge of one juror as


reversed and/or remanded due to a failure to follow the proper Batson procedure. This
number likewise does not include cases decided on solely gender or religious claims. It
encompasses the cases in which this Court reviewed the trial court’s determinations
regarding whether a prima facie case was made and/or whether pretext existed.
       11
        The total numbers do not match because three cases involved strikes of both
African-American and white jurors.
       12
          I recognize that these numbers do not paint a perfect picture. For example, when
trial courts rule against the State on these matters in criminal cases, those rulings would
rarely be appealed. Further, in several of these cases, I acknowledge that the record was
insufficient in that it did not include racial compositions of the jury venire and/or final jury.
However, the numbers are stark enough for us to take notice of these patterns and be
concerned.

                                               26
pretextual, but allowed the challenge of a second juror despite the State giving the same

reasoning for striking the second juror as the first juror for whose strike pretext was found.

The Court stated that, according to the record which shows that the trial court did not know

the race of the second juror, “[i]t appears that the trial judge was merely confused over the

racial identifications of the jurors involved in the discussion. However, just because the

ruling was made inadvertently does not make it any less erroneous.”); Conerly v. State, 544

So. 2d 1370 (Miss. 1989) (four to three decision, with two justices not participating) (The

State struck a black juror, alleging her jury questionnaire was improperly filled out and

seemed confusing to her. The trial court explicitly found that her jury questionnaire was

properly filled out. The State did not suggest another racially neutral reason for the strike,

yet, the trial court allowed the strike. The Court held that “[i]n light of the prosecutor’s

failure to articulate a valid race-neutral reason for striking Juror Swain, the trial court’s

factual determination that she was eligible and the case law recited above, we have no

alternative but to reverse this case . . . .”). The fifth and final reversal was decided by a

plurality. Flowers v. State, 947 So. 2d 910 (Miss. 2007). Four justices agreed that a Batson

violation occurred, requiring reversal. Id. at 939. Four justices argued that no Batson

violation occurred. Id. at 941-43 (Smith, C.J., dissenting). One justice argued that the case

was not reversible based on the Batson issue alone, but that it should be reversed due to

cumulative error. Id. at 939-41 (Cobb, P.J., concurring in result only). The Flowers case in

2007 is the last time this Court has reversed a trial court based on a substantive, versus




                                             27
procedural,13 Batson issue. This Court “accepts that any pretext will pass for a racially

neutral reason for exclusion.” Davis, 551 So. 2d at 176 (Robertson, J., concurring). “Except

a prosecutor dimwittedly confess his discriminatory purpose, or offer no reason at all in

support of his strike, he may with impugnity exclude black jurors to the limit of his

peremptory challenges.” Id. (Robertson, J., concurring) (citations omitted).

¶65.   Indeed, from the outset of Batson, this Court has sought to protect prosecutors while

disregarding defendants. When the United States Supreme Court made clear that Batson

applied retroactively to those defendants whose cases were pending, this Court found that

when a defendant had made a prima facie case of discrimination at a pre-Batson trial, “the

prosecutor had no way of knowing what showing was required of him.” Williams v. State,

507 So. 2d 50, 53 (Miss. 1987). Thus, “[e]lementary notions of fairness to the State’s

prosecution interest require that such an opportunity now be afforded,” thus requiring remand

for Batson hearings to allow the prosecution to explain its strikes. Id. Yet, when the Court

addressed defendants, who likewise had no way of knowing the rights Batson would afford

them before it handed down, this Court found that a defendant who failed to object to the jury

composition had waived his right to assert a Batson claim. Thomas v. State, 517 So. 2d

1285, 1287-88 (Miss. 1987).

¶66.   In the more than thirty years since Batson was decided, this Court has simply failed

to give Batson any teeth whatsoever, all while prosecutors become increasingly savvy in their

       13
         The only other Batson reversal from 2007 to present was a reversal based on the
trial court’s failure to conduct the third part of the Batson analysis on the issue of pretext,
even though the defense gave a race-neutral reason for the strike of a white juror. Hardison
v. State, 94 So. 3d 1092 (Miss. 2012).

                                              28
explanations for strikes that are often wildly disproportionate based on race. That the United

States Supreme Court recently had to reverse this Court’s findings on a blatant Batson

violation drives this point home. Flowers, 139 S. Ct. 2228.

       2.     Eubanks’s case

¶67.   With the backdrop of this Court’s failure to meaningfully enforce Batson, I turn to the

case at hand, in which the State used every one of its six peremptory strikes against black

potential jurors.   In reviewing a Batson claim, this Court must review “all of the

circumstances that bear upon the issue of racial animosity . . . .” Snyder v. Louisiana, 552

U.S. 472, 478, 128 S. Ct. 1203, 170 L. Ed. 2d 175 (2008). I agree with the majority that the

strikes on potential jurors one and fourteen were acceptable. See Davis v. State, 660 So. 2d

1228, 1242 (Miss. 1995). The strike on potential juror two is problematic and, while I agree

it does not violate Batson, the situation surrounding that strike should be considered in the

circumstances examined. The strikes of potential jurors five, six, and nineteen, however,

violated Batson, and the trial court clearly erred in its finding that these strikes were race-

neutral.

¶68.   First, the prima facie case of discrimination is strong. The jury venire consisted of

thirty-five members, after juror eight was excused for cause during voir dire. Eight of the

remaining thirty-five members of the jury venire were African-American. The eight black

venire members were all within the first eighteen jurors tendered, and the State was given six

peremptory strikes; thus, the prosecution knew that it would have to allow at least two black

venire members to be seated on the jury. The jury ultimately included only the minimum of



                                              29
two black jurors. The strength of the prima facie case is further bolstered by the fact that the

prosecution used 100 percent of its strikes on black jurors. “The stronger the prima facie

case, the more cogent the explanations from the [S]tate and supporting evidence must be and

vice versa.” Mack v. State, 650 So. 2d 1289 (Miss. 1994). Madison is a majority-white

county, and the jury venire was majority-white, as well. See American Community Survey,

2018 Census Estimate, available at

https://data.census.gov/cedsci/table?q=%20madison%20county%20mississippi%20educat

ional%20attainment&g=0500000US28089&lastDisplayedRow=53&table=S1501&tid=A

CSST1Y2018.S1501&t=Educational%20Attainment&layer=county&mode= (last visited

Dec. 18, 2019). “The pretense that the prosecutor had in mind racially neutral reasons for

striking each and every one of these [six] black potential jurors may but call to mind ‘the

eerie atmosphere of never-never land’ in which a former Attorney General of this state once

urged, and a U.S. District Court once found, that Mississippi had no official policy of

segregation.” Davis, 551 So. 2d at 177 (Robertson, J., concurring). Thus, the State in this

case must give stronger explanations and supporting evidence due to the strength of the

prima facie case of discrimination.

¶69.   Not only is pretext more highly suspected when a strong prima facie case of

discrimination exists, it is also more highly suspected in certain situations.

               This Court has identified five indicia of pretext when analyzing
       proffered race-neutral reason for peremptory strikes under Batson: “(1)
       disparate treatment, that is, the presence of unchallenged jurors of the opposite
       race who share the characteristic given as the basis for the challenge; (2) the
       failure to voir dire as to the characteristic cited; . . . (3) the characteristic cited
       is unrelated to the facts of the case;” (4) “lack of record support for the stated

                                                 30
       reason;” and (5) “group-based traits.”

Manning v. State, 765 So. 2d 516, 519 (Miss. 2000) (quoting Mack v. State, 650 So. 2d

1289, 1298 (Miss. 1994)).

a.     Potential Juror No. 2

¶70.   While I agree that having been arrested on possession of a controlled substance and

DUI is a race-neutral reason for a strike, I raise serious concerns over the trial court’s refusal

to allow the defense to examine which jurors the State had investigated, and its reliance on

unproved outside information. Disparate investigation of black and white potential jurors

is an indication of pretext. Flowers, 139 S. Ct. at 2243. The defense cannot hope to make

a record of disparate investigation when the trial court refuses to allow it to access the

investigation to make that record. It also appears to be an abdication of the trial court’s

responsibility to ensure neutrality, as its refusal disallows anyone from ensuring that the

investigation was indeed neutral. Indeed, this Court has cautioned both trial courts and

prosecutors against using outside information to strike jurors without allowing the defense

to explore that information. We have “remind[ed] trial judges of the danger in failing to

allow counsel to place sufficient evidence in the record either proving or rebutting Batson

issues.” Griffin v. State, 607 So. 2d 1197, 1203 (Miss. 1992). We have further “caution[ed]

prosecutors about using alleged reports of criminal wrongdoing as a basis for striking a juror

without substantiating the allegation either through questioning the juror or outside proof.”

Id.

b.     Potential Juror No. 5



                                               31
¶71.   The State’s explanations for striking potential juror five were that her jury

questionnaire was incomplete in that it did not state how long she had worked for her current

employer, and because she only had a high school education. The State explained that it

struck many people with high school educations because of “technical testimony” that was

expected. The “technical testimony” expected was in regards to cell phone GPS and pinging

technology, which is not a widely misunderstood or difficult to understand technology. In

fact, during voir dire, the State asked several questions regarding this expected testimony and

asked the jury venire if anyone had a problem with that technology or testimony. None of

the potential jurors indicated having any issues with it. The State failed to explain why more

than a high school diploma was necessary to understand such ubiquitous technology; indeed,

every single juror indicated that they owned a cellular phone. Thus, there is no indication

that a having a high school education is related to the facts of the case. Moreover, the

defense pointed out that potential juror five was a research assistant at the Mississippi

Department of Health, and was likely competent to understand the technical testimony at

issue. The defense also maintained that the question of how long she had worked for her

current employer was a question that the State easily could have asked on voir dire if it had

concerns.

¶72.   The prosecutor maintained that he seated juror eighteen, who also had a high school

education, because she had worked as a secretary at the University of Mississippi Medical

Center for fifteen years, so she could follow technical testimony, as well as because he liked

her body language “better.” First, the body language of a different juror should have no



                                              32
bearing on whether juror five was struck. If anything, it indicates that the prosecutor was

engaged in an either/or analysis: he knew he had to accept two black jurors,14 so he picked

the ones he liked “best.” Liking juror eighteen’s body language “better” is not an

independent reason to strike juror five. Indeed, the prosecutor’s explanation calls to mind

the situation in Foster v. Chatman in which the prosecutor had indicated which one of the

black jurors he would choose if he had to pick one. See Foster v. Chatman, 136 S. Ct. 1737,

1744, 195 L. Ed. 2d 1 (2016). Further, the trial court did not itself make an actual finding

regarding juror eighteen’s demeanor. Thus, this Court need not presume that the trial court

credited this explanation. See Snyder, 552 U.S. at 479. Because the State’s explanations for

striking juror five are not related to the facts of the case, could have easily been addressed

on voir dire, and indicate that choosing black jurors was an either/or exercise in picking only

the minimum number of black jurors necessary, the trial court erred by failing to find pretext.

¶73.   I also point out that a savvy prosecutor in Madison County would likely be aware that,

or at least have the sense that, African-Americans in Madison County are less likely to attend

college than their white counterparts. Approximately 32 percent of African-Americans in

Madison County have a bachelor’s degree or higher, while approximately 69 percent of white

non-hispanics have a bachelor’s degree or higher. See American Community Survey, 2018

Census Estimate, available at



       14
         To reiterate, in the first eighteen potential jurors tendered to the State (after for-
cause challenges had already been exercised and one juror dismissed for cause), the record
reflects that eight were black. A jury consists of twelve jurors. The State had six
peremptory strikes. Elemental math leads to the conclusion that the State knew it had to
accept two black jurors.

                                              33
https://data.census.gov/cedsci/table?q=%20madison%20county%20mississippi%20educat

ional%20attainment&g=0500000US28089&lastDisplayedRow=53&table=S1501&tid=A

CSST1Y2018.S1501&t=Educational%20Attainment&layer=county&mode= (last visited

December 18, 2019).        The prosecutor’s heavy reliance on educational attainment is

consequently concerning.

c.     Potential Juror No. 6

¶74.   The State alleged that it struck potential juror six because she had a high school

education. The defense pointed out that this potential juror was an auto technician at Nissan,

which would require a certain degree of skill, and thus the necessary experience to

understand cell phone pinging technology. For the same reasons discussed above for juror

five, the excuse of high school education lacks a connection to the facts of the case.

Furthermore, the State alleged that it did not want to risk that juror six knew juror eight, who

was excused for cause because he knew the defendant’s mother, because they both worked

at Nissan. This excuse is a complete farce. Before the trial court excused juror eight, it

specifically asked juror eight if he knew anyone else on the jury panel, and juror eight replied

that he did not. So the State’s “concern” that juror eight may know juror six had already been

addressed and did not exist.15 Because the State’s reasoning for striking juror six was clearly

pretextual, the trial court erred by failing to seat juror six.

d.     Potential Juror No. 19



       15
         More than 6,400 people work at the Nissan plant, so even had the State’s “concern”
not already been specifically addressed, the chances that two employees know one another
are slim. See https://nissan-canton.com/en/about-nissan-canton (last visited Dec. 18, 2019).

                                                34
¶75.   The State alleged that it excused potential juror nineteen because the prosecutor

alleged she lived in the same apartment complex as a former codefendant’s mother, Anita

Pates. He alleged that Anita Pates had been quite vocal in her displeasure with her son’s

case. First, no record support exists for this reasoning: nothing in the record indicates where

Anita Pates lived other than a bare assertion by the prosecutor of where he thought she

lived.16 Second, when the trial court asked the jury venire if it had heard of the case at hand,

no one responded in the positive. The trial court therefore erred by finding that the State’s

strike of juror nineteen was not pretextual.

¶76.   When considering all the circumstances bearing on racial animosity, including the

strong prima facie case of discrimination, the failure to allow the defense to make a full

Batson record, the excuses by the State that lacked record evidence, that did not relate to the

facts of the case, and that could easily have been addressed on voir dire, as well as the sham

excuse that had been addressed, the trial court clearly erred in failing to find a Batson

violation for jurors five, six, and nineteen. For these reasons, I would reverse Eubanks’s

conviction and remand the case to the trial court for a new trial.

       KITCHENS, P.J., AND ISHEE, J., JOIN THIS OPINION.




       16
         I also note that the apartment complex in which potential juror nineteen lived has
nearly six hundred units.
See https://www.apartments.com/the-links-of-madison-county-canton-ms/vhqtmhf/ (last
visited Dec. 18, 2019). Even if Ms. Pates did live in the same complex and did speak to
some neighbors, it seems unlikely that she reached all six hundred of them.

                                               35
                                      APPENDIX A

1. Jones v. State, 252 So. 3d 574 (Miss. 2018).

2. Thomas v. State, 249 So. 3d 331 (Miss. 2018).

3. Flowers v. State, 240 So. 3d 1082 (Miss. 2017), reversed by Flowers v. Mississippi, 139
S. Ct. 2228, 204 L. Ed. 2d 638 (2019); Flowers v. State, 158 So. 3d 1009 (Miss. 2014).

4. H.A.S. Elec. Contractors, Inc. v. Hemphill Const. Co., Inc., 232 So. 3d 117 (Miss. 2016).

5. Cox v. State, 183 So. 3d 36 (Miss. 2015).

6. Hartfield v. State, 161 So. 3d 125 (Miss. 2015).

7. McCoy v. State, 147 So. 3d 333 (Miss. 2014).

8. Corrothers v. State, 148 So. 3d 278 (Miss. 2014).

9. Batiste v. State, 121 So. 3d 808 (Miss. 2013).

10. States v. State, 88 So. 3d 749 (Miss. 2012).

11. Bailey v. State, 78 So. 3d 308 (Miss. 2012).

12. Davis v. State, 76 So. 3d 659 (Miss. 2011).

13. Birkhead v. State, 57 So. 3d 1223 (Miss. 2011).

14. Pitchford v. State, 45 So. 3d 216 (Miss. 2010).

15. Long v. State, 33 So. 3d 1122 (Miss. 2010).

16. Booker v. State, 5 So. 3d 356 (Miss. 2008).

17. Estate of Jones v. Phillips, 992 So. 2d 1131 (Miss. 2008).

18. Pruitt v. State, 986 So. 2d 940 (Miss. 2008).

19. Chamberlin v. State, 989 So. 2d 320 (Miss. 2008).

20. Strickland v. State, 980 So. 2d 908 (Miss. 2008).


                                            36
21. Hicks v. State, 973 So. 2d 211 (Miss. 2007).

22. Flowers v. State, 947 So. 2d 910 (Miss. 2007).

23. Mingo v. State, 944 So. 2d 18 (Miss. 2006).

24. Chester v. State, 935 So. 2d 976 (Miss. 2006).

25. Le v. State, 913 So. 2d 913 (Miss. 2005), overruled on other grounds.

26. Jones v. State, 904 So. 2d 149 (Miss. 2005).

27. Thorson v. State, 895 So. 2d 85 (Miss. 2005).

28. Johnson v. State, 875 So. 2d 208 (Miss. 2004).

29. Lynch v. State, 877 So. 2d 1254 (Miss. 2004).

30. Branch v. State, 882 So. 2d 36 (Miss. 2004).

31. Gaskin v. State, 873 So. 2d 965 (Miss. 2004).

32. Perkins v. State, 863 So. 2d 47 (Miss. 2003).

33. Howell v. State, 860 So. 2d 704 (Miss. 2003).

34. Burnett v. Fulton, 854 So. 2d 1010 (Miss. 2003).

35. Minor v. State, 831 So. 2d 1116 (Miss. 2002).

36. Smith v. State, 835 So. 2d 927 (Miss. 2002).

37. Horne v. State, 825 So. 2d 627 (Miss. 2002).

38. Catson v. State, 823 So. 2d 473 (Miss. 2002).

39. Walker v. State, 815 So. 2d 1209 (Miss. 2002).

40. Thomas v. State, 818 So. 2d 335 (Miss. 2002).

41. Mills v. State, 813 So. 2d 688 (Miss. 2002).



                                            37
42. Hicks v. State, 812 So. 2d 179 (Miss. 2002).

43. Randolph v. State, 852 So. 2d 547 (Miss. 2002).

44. Hubbard v. State, 819 So. 2d 1192 (Miss. 2001).

45. Weeks v. State, 804 So. 2d 980 (Miss. 2001).

46. Carter v. State, 799 So. 2d 40 (Miss. 2001).

47. Berry v. State, 802 So. 2d 1033 (Miss. 2001).

48. Drake v. State, 800 So. 2d 508 (Miss. 2001).

49. Snow v. State, 800 So. 2d 472 (Miss. 2001).

50. Stevens v. State, 806 So. 2d 1031 (Miss. 2001).

51. Johnson v. State, 792 So. 2d 253 (Miss. 2001).

52. Puckett v. State, 788 So. 2d 752 (Miss. 2001).

53. Williams v. State, 794 So. 2d 181 (Miss. 2001), overruled on other grounds.

54. Overstreet v. State, 787 So. 2d 1249 (Miss. 2001).

55. Baldwin v. State, 784 So. 2d 148 (Miss. 2001).

56. Manning v. State, 765 So. 2d 516 (Miss. 2000).

57. Davis v. State, 767 So. 2d 986 (Miss. 2000).

58. Gary v. State, 760 So. 2d 743 (Miss. 2000).

59. Humphrey v. State, 759 So. 2d 368 (Miss. 2000), superceded by rule on other grounds.

60. Webster v. State, 754 So. 2d 1232 (Miss. 2000).

61. Jasper v. State, 759 So. 2d 1136 (Miss. 1999).

62. McGilberry v. State, 741 So. 2d 894 (Miss. 1999).



                                            38
63. Edwards v. State, 737 So. 2d 275 (Miss. 1999).

64. Baldwin v. State, 732 So. 2d 236 (Miss. 1999).

65. Taylor v. State, 733 So. 2d 251 (Miss. 1999).

66. Fleming v. State, 732 So. 2d 172 (Miss. 1999).

67. Berry v. State, 728 So. 2d 568 (Miss. 1999).

68. Finley v. State, 725 So. 2d 226 (Miss. 1998).

69. Gibson v. State, 731 So. 2d 1087 (Miss. 1998).

70. Sewell v. State, 721 So. 2d 129 (Miss. 1998).

71. Magee v. State, 720 So. 2d 186 (Miss. 1998).

72. Walters v. State, 720 So. 2d 856 (Miss. 1998).

73. Brewer v. State, 725 So. 2d 106 (Miss. 1998).

74. Manning v. State, 726 So. 2d 1152 (Miss. 1998), overruled on other grounds.

75. Randall v. State, 716 So. 2d 584 (Miss. 1998).

76. Booker v. State, 716 So. 2d 1064 (Miss. 1998).

77. Woodward v. State, 726 So. 2d 524 (Miss. 1997).

78. McFarland v. State, 707 So. 2d 166 (Miss. 1997).

79. Lester v. State, 692 So. 2d 755 (Miss. 1997), overruled on other grounds.

80. Simon v. State, 688 So. 2d 791 (Miss. 1997).

81. Collins v. State, 691 So. 2d 918 (Miss. 1997).

82. Jackson v. State, 684 So. 2d 1213 (Miss. 1996).

83. Walker v. State, 671 So. 2d 581 (Miss. 1995).



                                            39
84. Davis v. State, 660 So. 2d 1228 (Miss. 1995).

85. Carr v. State, 655 So. 2d 824 (Miss. 1995).

86. Mack v. State, 650 So. 2d 1289 (Miss. 1994).

87. Foster v. State, 639 So. 2d 1263 (Miss. 1994).

88. Harper v. State, 635 So. 2d 864 (Miss. 1994).

89. Chase v. State, 645 So. 2d 829 (Miss. 1994).

90. Hatten v. State, 628 So. 2d 294 (Miss. 1993).

91. Simon v. State, 633 So. 2d 407 (Miss. 1993).

92. Dedeaux v. J.I. Case Co., Inc., 611 So. 2d 880 (Miss. 1992).

93. Griffin v. State, 610 So. 2d 354 (Miss. 1992).

94. Griffin v. State, 607 So. 2d 1197 (Miss. 1992).

95. Russell v. State, 607 So. 2d 1107 (Miss. 1992).

96. Abram v. State, 606 So. 2d 1015 (Miss. 1992), overruled on other grounds.

97. Bush v. State, 597 So. 2d 656 (Miss. 1992).

98. Hansen v. State, 592 So. 2d 114 (Miss. 1991).

99. Govan v. State, 591 So. 2d 428 (Miss. 1991).

100. Willie v. State, 585 So. 2d 660 (Miss. 1991), overruled on other grounds.

101. Mackbee v. State, 575 So. 2d 16 (Miss. 1990).

102. Turner v. State, 573 So. 2d 657 (Miss. 1990).

103. Bradley v. State, 562 So. 2d 1276 (Miss. 1990).

104. Sudduth v. State, 562 So. 2d 67 (Miss. 1990).



                                            40
105. Dennis v. State, 555 So. 2d 679 (Miss. 1989).

106. Benson v. State, 551 So. 2d 188 (Miss. 1989).

107. Davis v. State, 551 So. 2d 165 (Miss. 1989).

108. Conerly v. State, 544 So. 2d 1370 (Miss. 1989).

109. McDonald v. State, 538 So. 2d 778 (Miss. 1989).

110. Wheeler v. State, 536 So. 2d 1347 (Miss. 1988).

111. Chisolm v. State, 529 So. 2d 635 (Miss. 1988).

112. Goggins v. State, 529 So. 2d 649 (Miss. 1988).

113. Chisolm v. State, 529 So. 2d 630 (Miss. 1988).

114. Dedeaux v. State, 528 So. 2d 300 (Miss. 1988).

115. Johnson v. State, 529 So. 2d 577 (Miss. 1988).

116. Taylor v. State, 524 So. 2d 565 (Miss. 1988).

117. Lockett v. State, 517 So. 2d 1346 (Miss. 1987).




                                           41